This case was submitted on the motion of the Attorney General, without brief or argument by appellant supporting exceptions reserved on the trial and set out in the record, or pointing out wherein the record is supposed to show error prejudicial to appellant.
Hereafter, where a case is thus presented, if, after examining the record for errors as required by the statute, no error prejudicial to appellant is found, the court will, without promulgating an opinion, affirm the judgment appealed from.
We find no error in the record.
Affirmed.